DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 objected to because of the following informalities: Claim 14 recites “…after the image output module outputs the video screenshot…” The term “module” should be “code”.
Appropriate correction is required.
Allowable Subject Matter
Claims 2-5, 10-13, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The term "substantially" in claims 3 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US Patent Publication No. 2014/0179428 in view of Mosher et al. US Patent Publication No. 2017/0132468 in further view of Matias et al. US Patent Publication No. 2017/0110151. 
 An interface 300 is shown providing vignettes or icons 302, 304, 306, 308, 310, and 312 of various game titles that are available for demoing. Each icon is configured to provide an image indicative of the game that it represents. When a user navigates to a given icon, the icon may be activated to show an animation or video clip that is representative of the video game or which otherwise provides additional information to the user about the content of the video game]; obtaining a video screenshot from a video live streaming data stream according to a screenshot interval [0020; 0117 & 0162; presenting a live video feed of a first user's gameplay to a remote second user…a screenshot representative of each suggested game slice video selection can be presented to the user…a screenshot can be taken at each of levels one through 10, creating a photo album to memorialize the receipt of a trophy for reaching level 10].
Miura fails to explicitly disclose detecting whether the feature image exists in the video screenshot; and outputting the video screenshot based on the feature image being detected in the video screenshot.
In an analogous art, Mosher discloses detecting whether the feature image exists in the video screenshot [0039; performing object detection on the frame to detect the object of interest]. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura and Mosher, before the effective filing date of the invention, so that a human operator does not need to dedicate his or her attention to viewing a video screen, and their attention can be focused elsewhere until the system alerts to a detection. [Mosher 0034].

In an analogous art, Matias discloses outputting the video screenshot based on the feature image being detected in the video screenshot [Figure 3 images 308; [0054-0055, 0058 0081]; A moment of interest may correspond to a point in time and/or frame within a video clip... Moments of interest may be represented by images 308 that may include one or more of thumbnail images of individual ones of the moments of interest within the video clips].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura, Mosher, and Matias, before the effective filing date of the invention, so that automatic video generation can be achieved without having an individual user carrying out conventional, and tedious, post capture editing operations [Matias 0005]. 

	Regarding Claim 9, Miura discloses an image processing apparatus of a video live streaming process, comprising: at least one memory configured to store computer program code; and at least one processor configured to access the computer program code comprising [Figure 20 & 0178]: feature obtaining code configured to cause the at least one processor to obtain a feature image preset for a service process, the feature image being an image block that identifies the service process [Figure 3 & [00091]; An interface 300 is shown providing vignettes or icons 302, 304, 306, 308, 310, and 312 of various game titles that are available for demoing. Each icon is configured to provide an image indicative of the game that it represents. When a user navigates to a given icon, the icon may be activated to show an animation or video clip that is representative of the video game or which otherwise provides additional information to the user about the content of the video game]; video screenshot code configured to cause the at least one processor to obtain a video screenshot from a video live streaming presenting a live video feed of a first user's gameplay to a remote second user…a screenshot representative of each suggested game slice video selection can be presented to the user…a screenshot can be taken at each of levels one through 10, creating a photo album to memorialize the receipt of a trophy for reaching level 10].
Miura fails to explicitly disclose feature detection code configured to cause the at least one processor to detect whether the feature image exists in the video screenshot; and image output code configured to cause the at least one processor to output the video screenshot based on the feature image being detected in the video screenshot.
In an analogous art, Mosher discloses feature detection code configured to cause the at least one processor to detect whether the feature image exists in the video screenshot [0039; performing object detection on the frame to detect the object of interest]. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura and Mosher, before the effective filing date of the invention, so that a human operator does not need to dedicate his or her attention to viewing a video screen, and their attention can be focused elsewhere until the system alerts to a detection. [Mosher 0034].
Although the combination of Miura and Mosher discloses outputting the segment of the frame containing the object of interest [Mosher 0011], the combination of Miura and Mosher fails to disclose image output code configured to cause the at least one processor to output the video screenshot based on the feature image being detected in the video screenshot. 
In an analogous art, Matias discloses image output code configured to cause the at least one processor to output the video screenshot based on the feature image being detected in the video screenshot [Figure 3 images 308; [0054-0055, 0058 0081]; A moment of interest may correspond to a point in time and/or frame within a video clip... Moments of interest may be represented by images 308 that may include one or more of thumbnail images of individual ones of the moments of interest within the video clips].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura, Mosher, and Matias, before the effective filing date of the invention, so that automatic video generation can be achieved without having an individual user carrying out conventional, and tedious, post capture editing operations [Matias 0005]. 

Regarding Claims 18 and 20, Miura discloses an image processing method of a video live streaming process and a non-transitory computer readable storage medium, storing executable instructions [0033], performed by a terminal device [Figure 20 & [0178]], the method comprising: obtaining a feature image preset for a service process, the feature image being an image block that identifies the service process [Figure 3 & [00091]; An interface 300 is shown providing vignettes or icons 302, 304, 306, 308, 310, and 312 of various game titles that are available for demoing. Each icon is configured to provide an image indicative of the game that it represents. When a user navigates to a given icon, the icon may be activated to show an animation or video clip that is representative of the video game or which otherwise provides additional information to the user about the content of the video game]; obtaining a video screenshot from a video live streaming data stream according to a screenshot interval [0020; 0117 & 0162; presenting a live video feed of a first user's gameplay to a remote second user…a screenshot representative of each suggested game slice video selection can be presented to the user…a screenshot can be taken at each of levels one through 10, creating a photo album to memorialize the receipt of a trophy for reaching level 10].
Miura fails to explicitly disclose detecting whether the feature image exists in the video screenshot; and outputting the video screenshot based on the feature image being detected in the video screenshot.
performing object detection on the frame to detect the object of interest]. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura and Mosher, before the effective filing date of the invention, so that a human operator does not need to dedicate his or her attention to viewing a video screen, and their attention can be focused elsewhere until the system alerts to a detection. [Mosher 0034].
Although the combination of Miura and Mosher discloses outputting the segment of the frame containing the object of interest [Mosher 0011], the combination of Miura and Mosher fails to disclose outputting the video screenshot based on the feature image being detected in the video screenshot.
In an analogous art, Matias discloses outputting the video screenshot based on the feature image being detected in the video screenshot [Figure 3 images 308; [0054-0055, 0058 0081]; A moment of interest may correspond to a point in time and/or frame within a video clip... Moments of interest may be represented by images 308 that may include one or more of thumbnail images of individual ones of the moments of interest within the video clips].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura, Mosher, and Matias, before the effective filing date of the invention, so that automatic video generation can be achieved without having an individual user carrying out conventional, and tedious, post capture editing operations [Matias 0005]. 

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US Patent Publication No. 2014/0179428 in view of Mosher et al. US Patent Publication No. 2017/0132468 in further view of Matias et al. US Patent Publication No. 2017/0110151 in further view of Casper US Patent Publication No. 2015/0296250.


In an analogous art, Casper discloses a method and apparatus wherein, after the outputting the video screenshot [0038], the method further comprises: obtaining, from the video screenshot, process information corresponding to the service process [0038-0039; 0071; Capture modules transmit information from the database to an image detection module for detecting one or more objects located within the captured video frames. In response, the capture modules can receive object detection information… At 130, process 100 can obtain commerce information relating to the detected objects. In some implementations, the commerce information relating to a particular object detected at 120 can be obtained in any suitable manner. For example, process 100 can access a database of merchandise items (e.g., products, services, etc.) and can identify one or more merchandise items that match the object. Process 100 can then associate commerce information relating to the merchandise items with the object. …process 200 can present graphical content items within the paused video frame]; and displaying, in a video live streaming window, the process information corresponding to the service process [Fig 5A-5C &[0026 & 0071]; While scrolling through different graphical content items, process 200 can selectively present commerce information associated with each of the highlighted graphical content items (e.g., price, product specification, seller information, etc.) without leaving the presented video content or without leaving a media application that is playing back the video content].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura, Mosher, Matias, and Casper, before the effective filing date of the invention, in order to 

Regarding Claims 7 and 15, the combination of Miura, Mosher, Matias, and Casper discloses a method and an apparatus wherein the displaying, in the video live streaming window, the process information corresponding to the service process comprises: receiving a process invoking instruction delivered by a user; and displaying the process information corresponding to the service process, in the video live streaming window according to the process invoking instruction [Casper 0032; in response to receiving an indication that a viewer of the video content is interested in merchandise items presented in the video content (e.g., a user request to pause the playback of the video content), the mechanisms can retrieve commerce information relating to the merchandise items and present the commerce information to the viewer].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US Patent Publication No. 2014/0179428 in view of Mosher et al. US Patent Publication No. 2017/0132468 in further view of Matias et al. US Patent Publication No. 2017/0110151 in further view of Verticchio US Patent Publication No. 2017/0006328.

Regarding Claims 8 and 16, the combination of Miura, Mosher, and Matias disclose the method and apparatus of claims 1 and 9, respectively, however the combination of Miura, Mosher, and Matias fails to disclose the method and apparatus wherein the method further comprises: if the feature image is not detected in the video screenshot and the screenshot interval reaches a next screenshot moment, obtaining another video screenshot from the video live streaming data stream according to the screenshot interval.
If a video segment is determined to not include one or more spectators 16 ("NO" branch of block 106), then, in block 114, a next video segment may be evaluated], obtaining another video screenshot from the video live streaming data stream according to the screenshot interval [0041; the image processing module 62 may create an image set from the video segment by capturing an image from the video segment at regular intervals. For example, two to three images may be captured from the video segment per second].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Miura, Mosher, Matias, and Verticchio, before the effective filing date of the invention, to retrieve the image of the spectator from the database based on the one or more search parameters, and provide the retrieved image to the user [Verticchio 0007]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Besehanic; Jan US 20160057490 A1, Ceraldi; James Paul et al. US 20170368460 A1, Charania; Rahim et al. US 20120185886 A1, GUEST; Daniel US 20180129657 A1, Hodgart; Jeffrey et al. US 20160117061 A1, Longbin; Chen et al. US 20180137201 A1, Mnih; Andriy et al. US 10860928 B2, Mulcahy; Kathleen Patricia et al. US 10025478 B2, O'DONNELL; FRANCIS US 20110312414 A1, Odagiri; Kei et al. US 9919216 B2, Pantofaru; Caroline Rebecca et al. US 10721439 B1, Ricciardi; Christopher US 20160247537 A1, Riggs; Keith et al. US 20180018852 A1, Rodenas; Paulo Miguel Almeida et al. US 20180300557 A1, SMOLIC; Aljoscha et al. US 20170011264 A1, Xu; Di et al. US 10223438 B1, Yamane; Tomoyoshi et al. US 9733896 B2, and Yu; Chuan et al. US 20200099960 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHAR AQIL RIAZ/Examiner, Art Unit 2424